PER CURIAM.
Having considered the appellants’ response to this Court’s order dated December 8, 2005, the notice of appeal is hereby treated as seeking certiorari review of the opinion of the Circuit Court in and for Santa Rosa County, Florida, entered on June 16, 2005, which affirmed Final Judgment entered January 27, 2004. See Fla. R. pp. P. 9.030(b)(2)(B). The petition is DISMISSED. See Fla. R.App. P. 9.330(b); Johnson v. Florida Dept. of Law Enforcement, 881 So.2d 64 (Fla. 1st DCA 2004); DeBiasi v. Snaith, 732 So.2d 14, 17 (Fla. 4th DCA 1999). Compare Dade Federal Sav. & Loan Ass’n v. Smith, 403 So.2d 995 (Fla. 1st DCA 1981) (treating order on first motion for rehearing that changed the entire basis for the ruling of the first opinion as a new opinion toward which a new motion for rehearing was authorized).
All pending motions are denied as moot.
WEBSTER, POLSTON and HAWKES, JJ., Concur.